675 N.W.2d 316 (2004)
Kris Joyce D. TREAZISE, Respondent,
v.
UNITED HOSPITAL, Self-Insured/Gallagher Bassett Services, Relator, and
Allina Home Oxygen and Medical Equipment, Intervenor.
No. A03-1900.
Supreme Court of Minnesota.
February 26, 2004.
Douglas J. Brown, Brown & Carlson P.A., Minneapolis, MN, for United Hospital, Relator.
Patrick W. Kelly, Woodhill Office Park, Woodbury, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 10, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Sam Hanson
Associate Justice